            Case 5:19-cv-00279 Document 1 Filed 03/19/19 Page 1 of 12



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

RYAN PHLIPSEN,                )
                              )
    Plaintiff,                )
                              )                  CIVIL ACTION
vs.                           )
                              )                  FILE No. 5:19-cv-279
WENDY’S OF SAN ANTONIO, INC., )
                              )
    Defendant.                )

                                      COMPLAINT

       COMES NOW, RYAN PHIPSEN, by and through the undersigned counsel, and

files this, his Complaint against Defendant WENDY’S OF SAN ANTONIO, INC.

pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and

the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof,

Plaintiff respectfully shows this Court as follows:

                                    JURISDICTION

       1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendant’s failure to remove physical barriers to access and violations of Title III of the

ADA.

                                        PARTIES

       2.     Plaintiff RYAN PHLIPSEN (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in San Antonio, Texas

(Bexar County).

                                             1
             Case 5:19-cv-00279 Document 1 Filed 03/19/19 Page 2 of 12



       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. His motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

       7.      Defendant WENDY’S OF SAN ANTONIO, INC. (hereinafter “WOSA”) is

a Texas limited company that transacts business in the state of Texas and within this

judicial district.

       8.      WOSA may be properly served with process via its registered agent for

service, to wit: CT Corp System, 1999 Bryan Street, Suite 100, Dallas, Texas 75201.

                               FACTUAL ALLEGATIONS

       9.      On or about January 30, 2019, Plaintiff was a customer at “Wendy’s

Restaurant No. 1053” a business located at 9340 Wurzbach Road, San Antonio, Texas

                                              2
             Case 5:19-cv-00279 Document 1 Filed 03/19/19 Page 3 of 12



78240, referenced herein as the “Wendy’s.”

       10.    WOSA is the owner or co-owner of the real property and improvements

that the Wendy’s is situated upon and that is the subject of this action, referenced herein

as the “Property.”

       11.    Plaintiff lives approximately 3 miles from the Wendy’s and Property.

       12.    Plaintiff’s access to the business(es) located at 9340 Wurzbach Road, San

Antonio, Bexar County Property Identification number 551133 (“the Property”), and/or

full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of

his disabilities, and he will be denied and/or limited in the future unless and until

Defendant is compelled to remove the physical barriers to access and correct the ADA

violations that exist at the Wendy’s and Property, including those set forth in this

Complaint.

       13.    Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property are made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

       14.    Plaintiff intends to revisit the Wendy’s and Property to purchase goods

and/or services.

       15.    Plaintiff travelled to the Wendy’s and Property as a customer and as an

                                             3
               Case 5:19-cv-00279 Document 1 Filed 03/19/19 Page 4 of 12



independent advocate for the disabled, encountered the barriers to access at the Wendy’s

and Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result of the

illegal barriers to access present at the Wendy’s and Property.


                                   COUNT I
                       VIOLATIONS OF THE ADA AND ADAAG

       16.      On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.      Congress found, among other things, that:

       (i)      some 43,000,000 Americans have one or more physical or mental
                disabilities, and this number is increasing as the population as a
                whole is growing older;

       (ii)     historically, society has tended to isolate and segregate individuals
                with disabilities, and, despite some improvements, such forms of
                discrimination against individuals with disabilities continue to be a
                serious and pervasive social problem;

       (iii)    discrimination against individuals with disabilities persists in such
                critical areas as employment, housing public accommodations,
                education,        transportation,    communication,        recreation,
                institutionalization, health services, voting, and access to public
                services;

       (iv)     individuals with disabilities continually encounter various forms of
                discrimination, including outright intentional exclusion, the
                discriminatory effects of architectural, transportation, and
                communication barriers, overprotective rules and policies, failure to
                make modifications to existing facilities and practices, exclusionary
                qualification standards and criteria, segregation, and relegation to
                lesser service, programs, activities, benefits, jobs, or other
                opportunities; and

       (v)      the continuing existence of unfair and unnecessary discrimination

                                              4
              Case 5:19-cv-00279 Document 1 Filed 03/19/19 Page 5 of 12



               and prejudice denies people with disabilities the opportunity to
               compete on an equal basis and to pursue those opportunities for
               which our free society is justifiably famous, and costs the United
               States billions of dollars in unnecessary expenses resulting from
               dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the
               elimination of discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in
               order to address the major areas of discrimination faced day-to-day
               by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.      The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       20.     The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       21.     The Wendy’s is a public accommodation and service establishment.

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to


                                              5
             Case 5:19-cv-00279 Document 1 Filed 03/19/19 Page 6 of 12



implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.    The Wendy’s must be, but is not, in compliance with the ADA and

ADAAG.

       26.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       27.    Plaintiff has attempted to, and has to the extent possible, accessed the

Wendy’s and the Property in his capacity as a customer of the Wendy’s and Property and

as an independent advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and ADA

violations that exist at the Wendy’s and Property that preclude and/or limit his access to

the Wendy’s and Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

       28.    Plaintiff intends to visit the Wendy’s and Property again in the very near

future as a customer in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Wendy’s and Property and

as an independent advocate for the disabled, but will be unable to fully do so because of

his disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the Wendy’s and Property that preclude and/or limit his access to

                                             6
                Case 5:19-cv-00279 Document 1 Filed 03/19/19 Page 7 of 12



the Wendy’s and Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

       29.       Defendant has discriminated against Plaintiff (and others with disabilities)

by denying his access to, and full and equal enjoyment of the goods, services, facilities,

privileges, advantages and/or accommodations of the Wendy’s and Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       30.       Defendant will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendant are compelled to remove all physical barriers that

exist at the Wendy’s and Property, including those specifically set forth herein, and make

the Wendy’s and Property accessible to and usable by Plaintiff and other persons with

disabilities.

       31.       A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Wendy’s and Property and the full and equal enjoyment

of the goods, services, facilities, privileges, advantages and accommodations of the

Wendy’s and Property include, but are not limited to:

       (a)       ACCESSIBLE ELEMENTS:

       (i) The Accessible parking space has a slope in excess of 1:48 in violation of

             section 502.4 of the 2010 ADAAG standards and is not level. This violation



                                               7
        Case 5:19-cv-00279 Document 1 Filed 03/19/19 Page 8 of 12



    made it dangerous and difficult for Plaintiff to exit and enter their vehicle

    while parked at the Property.

(ii) The access aisle to the accessible parking space is not level due to the presence

    of an accessible ramp in the access aisle in violation of section 502.4 of the

    2010 ADAAG standards. This violation made it dangerous and difficult for

    Plaintiff to exit and enter their vehicle while parked at the Property.

(iii)    There is another accessible parking space that is missing a proper

    identification sign in violation of section 502.6 of the 2010 ADAAG standards.

    This violation made it difficult for Plaintiff to locate an accessible parking

    space.

(iv)     The access aisle adjacent to the accessible parking space has a slope in

    excess of 1:48 in violation of section 502.4 of the 2010 ADAAG standards and

    is not level. This violation made it dangerous and difficult for Plaintiff to exit

    and enter their vehicle while parked at the Property.

(v) The Property lacks an accessible route from the sidewalk to the accessible

    entrance in violation of section 206.2.1 of the 2010 ADAAG standards. This

    violation made it difficult for Plaintiff to access the units of the Property.

(vi)     Defendants fail to adhere to a policy, practice and procedure to ensure that

    all facilities are readily accessible to and usable by disabled individuals.

(b)      WENDY’S RESTROOMS:

         (i) The door hardware of the bathroom entrance has operable parts which

             require tight grasping, pinching or twisting of the wrist in violation of

                                        8
            Case 5:19-cv-00279 Document 1 Filed 03/19/19 Page 9 of 12



                 section 309.4 of the 2010 ADAAG standards. The lock requires twisting

                 of the wrist. This made it difficult for Plaintiff and/or any disabled

                 individual to utilize the restroom facilities.

             (ii) The lavatories and/or sinks in the restrooms have exposed pipes and

                 surfaces and are not insulated or configured to protect against contact in

                 violation of section 606.5 of the 2010 ADAAG standards. This made it

                 difficult for Plaintiff and/or any disabled individual to safely utilize the

                 restroom facilities.

             (iii)   The hand operated flush control is not located on the open side of the

                 accessible toilet in violation of section 604.6 of the 2010 ADAAG

                 standards. This made it difficult for Plaintiff and/or any disabled

                 individual to safely utilize the restroom facilities.

      32.    The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Wendy’s and

Property.

      33.    Plaintiff requires an inspection of Wendy’s and Property in order to

determine all of the discriminatory conditions present at the Wendy’s and Property in

violation of the ADA.

      34.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

                                              9
             Case 5:19-cv-00279 Document 1 Filed 03/19/19 Page 10 of 12



       35.     All of the violations alleged herein are readily achievable to modify to

bring the Wendy’s and Property into compliance with the ADA.

       36.     Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Wendy’s and Property is readily achievable

because the nature and cost of the modifications are relatively low.

       37.     Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Wendy’s and Property is readily achievable

because Defendants have the financial resources to make the necessary modifications.

       38.     Upon information and good faith belief, the Wendy’s and Property have

been altered since 2010.

       39.     In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

       40.     Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

until Defendant is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Wendy’s and Property, including those alleged herein.

       41.     Plaintiff’s requested relief serves the public interest.

       42.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

       43.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

                                               10
            Case 5:19-cv-00279 Document 1 Filed 03/19/19 Page 11 of 12



      44.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant to

modify the Wendy’s and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)     That the Court find WOSA in violation of the ADA and ADAAG;

      (b)     That the Court issue a permanent injunction enjoining Defendant from

              continuing their discriminatory practices;

      (c)     That the Court issue an Order requiring Defendant to (i) remove the

              physical barriers to access and (ii) alter the subject Wendy’s to make it

              readily accessible to and useable by individuals with disabilities to the

              extent required by the ADA;

      (d)     That the Court award Plaintiff his reasonable attorneys' fees, litigation

              expenses and costs; and

      (e)     That the Court grant such further relief as deemed just and equitable in light

              of the circumstances.

                                          Dated: March 19, 2019.

                                          Respectfully submitted,

                                          /s/ Dennis R. Kurz
                                          Dennis R. Kurz
                                          Attorney-in-Charge for Plaintiff
                                          Texas State Bar ID No. 24068183
                                          Kurz Law Group, LLC
                                          1640 Powers Ferry Road, SE
                                          Building 17, Suite 200
                                          Marietta, GA 30067
                                          Tele: (404) 805-2494

                                            11
Case 5:19-cv-00279 Document 1 Filed 03/19/19 Page 12 of 12



                          Fax: (678) 428-5356
                          Email: dennis@kurzlawgroup.com




                           12
